Per Curiam.

We are of the opinion that on the record *215before us the questions of law raised by appellant in her brief and oral argument are without merit.
Catherine E. Agor, Deputy Public Defender (Donald K. Tsukiyama, Public Defender, with her on the briefs) for defendant-appellant.
Douglas H. Ige, Deputy Prosecuting Attorney (Barry Chung, Prosecuting Attorney, with him on the brief) for plaintiff-appellee.
However, appellee has construed appellant’s appeal to be on the question of whether the verdict of the trial court in finding appellant guilty of the crime for which she was charged is supported by sufficient evidence. We agree with appellee’s construction of appellant’s appeal and upon consideration of the record in this case, we conclude that the verdict of the trial court is not supported by substantial evidence. State v. Rocker, 52 Haw. 336, 475 P.2d 684 (1970).
We, therefore, set aside the judgment and sentence of record and remand this case to the trial court for an entry of a judgment of acquittal of the appellant.